            Case 1-19-40578-cec        Doc 9    Filed 02/14/19   Entered 02/14/19 15:40:35



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In Re:
                                                      Case No. 19-40578-cec
         YOSEF HASAN,                                 Chapter 13

                          Debtor.


                    NOTICE OF APPEARANCE WITH REQUEST FOR COPIES
                        OF ALL ORDERS, NOTICES, AND PLEADINGS
                      UNDER BANKRUPTCY RULES 2002(g) AND 9010(b)

         Sterling National Bank, a creditor in the above-captioned case, hereby appears and requests,

pursuant to Bankruptcy Rules 2002(g) and 9010(b), that (1) it receive copies of all notices, pleadings,

proposed orders and conformed copies of orders filed in this case; and that (2) all such documents be

directed to counsel at the address set forth below.


DATED:          February 8, 2019
                Latham, New York
                                                  __s/Lisa Milas_________________
                                                  Lisa Milas, Esq.
                                                  SCHILLER, KNAPP, LEFKOWITZ & HERTZEL, LLP
                                                  Office and P.O. Address
                                                  950 New Loudon Road
                                                  Suite 109
                                                  Latham, New York 12110
                                                  Phone: (518) 786-9069
                                                  E-Mail: LMilas@schillerknapp.com
TO:      Yosef Hasan
         165 74 Street
         Brooklyn, NY 11209

         Michael J. Macco, Esq.
         Chapter 13 Trustee
         2950 Express Drive South
         Suite 109
         Islandia, New York 11749

         Office of the United States Trustee
         Eastern District of New York
         U.S. Federal Office Building
         201 Varick Street, Suite 1006
         New York, New York 10014
Case 1-19-40578-cec   Doc 9   Filed 02/14/19   Entered 02/14/19 15:40:35



                                                                           19-01180




                                  2
